Citation Nr: 0718113	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus, type II.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The veteran testified before the undersigned at a Board 
hearing in January 2006.  A transcript of that hearing has 
been associated with the claims folder.  


REMAND

The veteran seeks an initial disability rating greater than 
20 percent for diabetes mellitus, type II.  For the reasons 
set forth below, the Board finds that a remand for additional 
development is required.  

The veteran's diabetes mellitus is currently rated as a sole 
disability entity that is evaluated as 20 percent disabling 
under code 7913.  38 C.F.R. § 4.119.  However, statements 
from the veteran's cardiologist and endocrinologist indicate 
that the diabetes has aggravated the veteran's non-service-
connected coronary artery disease and renal insufficiency.  
In addition, each physician opines that the veteran's 
diabetes mellitus has resulted in limitations of his normal 
activities 

The veteran's testimony during the January 2006 Board hearing 
further suggests that his activities are limited as a result 
of his service-connected diabetes mellitus, type II.  
However, the available medical evidence is insufficient to 
make an informed determination on this matter.  Therefore, 
the Board finds that an examination is in order to determine 
the severity of the diabetes mellitus as well as the 
existence of any associated disabilities.    

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1. The RO should contact the veteran and 
ask him to provide the dates of his 
treatment with his endocrinologist, Dr. 
Mark Sklar, M.D., 3 Washington Circle, 
Suite #303, Washington, D.C., 20037.  
After obtaining any necessary release from 
the veteran, the RO should attempt to 
secure those treatment records.  

2.  The RO should then arrange for the 
veteran to be scheduled for a VA diabetes 
examination.  The examiner is asked to 
review the claims folder, to include 
specifically the statements offered by Dr. 
Sklar as well as those offered by the 
veteran's cardiologist, Dr. Bruce W. 
Zinsmeister, M.D., in additional to any 
medical treatment records obtained from 
Dr. Sklar's office.  The examination 
report must indicate whether such review 
was accomplished.  All tests deemed 
necessary by the examiner should be 
conducted and the examiner should review 
the results prior to completion of the 
report.

Based on current examination and review of 
the claims 
folder, the examiner is asked to describe 
the veteran's symptoms and physical 
findings with respect to the diabetes 
mellitus and each associated complication 
(if any) should be noted.  The nature and 
extent of any associated complication from 
the diabetes (if any) should be reported.    

3.  After ensuring the proper completion 
of this development, the RO should 
readjudicate the issue on appeal.  With 
respect to the rating for diabetes 
mellitus, the RO must specifically 
determine whether there are any associated 
complications which are compensable and, 
if so, rate each complication separately.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




